Citation Nr: 0814948	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-11 459	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD).  

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969, 
with service in Vietnam from June 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In December 2007, a personal hearing was held before the 
undersigned Acting Veterans Law Judge.  At the hearing, the 
veteran withdrew his claim for service connection for a right 
eye disorder.  


FINDINGS OF FACT

1.  A chronic left or right hand disorder was not present 
during the veteran's active service, nor does the veteran 
currently have a left or right hand disability that is 
related to disease or injury during his active service.  

2.  Arthritis of the hands was not manifested during the 
first year following the veteran's active service.  

3.  A chronic gastrointestinal disorder was not present 
during the veteran's active service, nor does the veteran 
currently have a gastrointestinal disorder, including GERD, 
that is related to disease or injury during his active 
service.  

4.  Peptic ulcers were not manifested during the first year 
following the veteran's active service.  

5.  Competent medical evidence shows that the veteran has 
diagnosed PTSD linked to a stressor in service, and that 
there is credible supporting evidence that the claimed in-
service stressor occurred.  


CONCLUSIONS OF LAW

1.  A left or right hand disorder was not incurred in or 
aggravated by active military service, and arthritis of the 
hands may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  A gastrointestinal disorder, including GERD, was not 
incurred in or aggravated by active military service, and 
peptic ulcers may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

3.  PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection for hand and 
gastrointestinal disorders is being denied, and hence no 
rating or effective date will be assigned with respect to 
those conditions.  The RO will have an opportunity to provide 
the veteran with the required notice when effectuating the 
grant of service connection for PTSD.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO notified the veteran that it would 
help him obtain private medical records, but he has not 
identified any such records or care providers.  The RO has 
obtained service medical records and VA clinical records.  
The appellant was afforded a VA medical examination and a 
medical opinion based on the history and examination.  

The veteran has also been afforded an opportunity to discuss 
the case with the undersigned at a personal hearing in 
December 2007.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service Connection for a Hand Disorder

At his December 2007 Board personal hearing, the veteran 
testified that he thought he had hand problems due to working 
on generators in service.  He stated that he was out of 
service maybe 5 or 6 years, doing mechanic work, when he 
really started having problems with his hands, such as 
difficulty holding tools.  Currently, his hands and wrists 
hurt and he had trouble holding even a cup of coffee.  He 
noted that he had been checked for carpal tunnel syndrome and 
had been told he had arthritis in his hands.  

The service medical records do not reflect any hand injuries, 
complaints, findings or diagnoses.  On examination for 
separation from service, in April 1969, the veteran's upper 
extremities were clinically evaluated as normal.  

Certain chronic disorders, such as arthritis, may be presumed 
to have been incurred during active military service if 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  In this case, there is no 
competent medical evidence of arthritis during the first 
post-service year.  

VA clinical notes show the veteran was seen in June 2004 for 
complaints including right hand pain and numbness.  It was 
noted that he worked as a mechanic.  Examination of his 
extremities did not disclose any abnormality, and the 
possibility of carpal tunnel syndrome was considered.  Motor 
nerve studies in September 2004 were consistent with a 
bilateral mild carpal tunnel syndrome.  

As a lay witness, the veteran is competent to report using 
his hands during service, and his mechanical work on 
generators may well have put a strain on his hands.  However, 
that does not mean that he suffered a permanent injury 
resulting in chronic disability.  As a lay witness, the 
veteran does not have the experience or training to diagnose 
himself or to relate a current disability to the use of his 
hands in service.  

The service separation examination contains a medical opinion 
to the effect that the veteran's upper extremities were 
normal when he was examined just before leaving active 
service.  Thereafter, many years passed without any competent 
evidence of a hand disorder.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

There is no competent medical evidence linking the veteran's 
current mild hand disability to an injury in service.  
Consequently, the separation examination and the passage of 
many years since service without medical complaint form a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service Connection for a Gastrointestinal Disorder

During his December 2007 Board hearing, the veteran testified 
that an episode of diarrhea in Vietnam was the first time he 
had trouble with his stomach.  He reported having stomach 
problems in 1973 or 1974 and seeing a doctor at that time.  
It got worse and he had surgery in 1981 or 1982.  He felt 
that the disorder began in service because that was the first 
time he had a problem with his stomach.  

The service medical records do not show any gastrointestinal 
complaints, findings, diagnoses, or treatment.  On 
examination for separation from service, in April 1969, the 
veteran's abdomen and viscera were normal.  

Peptic ulcers may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
or more within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, there is no competent medical evidence of ulcers 
in the first year after the veteran completed his active 
service.  

When the veteran was seen at the VA clinic in May 2003, he 
gave a history of peptic ulcer disease with surgeries in 1980 
and 1988.  Currently, his appetite was good and there was no 
weight loss.  In June 2004, the veteran gave a history of 
gastroesophageal reflux.  His abdomen was soft and nontender 
with no masses.  There was a mid-abdominal scar over the 
epigastrium that was healed.  There was no organomegaly.  
Bowel sounds were normal.  

In October 2004, the veteran complained of left lower 
quadrant abdominal pain, which radiated to his back, for 
several months.  There were no specific causative factors.  
He reported previous peptic ulcer disease and a partial 
gastrectomy.  He had been off anti-ulcer medication until 
recently having his prescription refilled.  He only had some 
relief.  When seen for a general surgery consultation, the 
veteran reported episodic abdominal pain, nausea, and 
vomiting, with weight loss over the past few months.  Peptic 
ulcer disease was considered.  Tests were done.  A series of 
upper gastrointestinal X-ray studies, done in November 2004, 
was normal with changes secondary to this veteran's previous 
surgery and no evidence of reflux.  In November 2004, 
endoscopy revealed gastritis with gastric mucosal hypertrophy 
and the post operative status following a Billroth II partial 
gastrectomy.  A December 2004 ultrasound study of the abdomen 
was normal except for a simple 6 millimeter left hepatic 
cyst.  

Here, again, as a lay witness, the veteran does not have the 
medical expertise to identify a stomach upset in service as 
the onset of a chronic gastrointestinal disorder.  There is 
no competent medical opinion that makes such a connection.  
The separation examination and the passage of time from 
service until the first medical treatment, years later, form 
a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

At his December 2007 Board hearing, the veteran testified 
that, while he was serving on convoy duty, a fellow 
serviceman was run over and two others were killed by a land 
mine.  He also recounted unloading bodies from a helicopter 
at an airport.  Two other men were "blown away" in a mortar 
attack on the unit's base at Can Tho.  That occurred in 1967, 
probably September or October.  He reported experiencing 
mortars almost every day at that base.  In addition to other 
details provided, the veteran describe his current 
symptomatology including hearing explosions in his sleep and 
an inability to sleep.  

In June 2003, the veteran had an extensive evaluation at the 
VA mental health clinic.  The examiner concluded that he had 
some symptoms of PTSD, including intrusive memories of events 
in Vietnam, and occasional nightmares about traumatic events.  
However, he reported that nightmares were seldom compared to 
when he first returned from the war.  He stated that he did 
not avoid talking about the war and did not avoid reports of 
the Iraq war.  He commented that talking about Vietnam had 
been helpful to him.  The examiner commented that the 
veteran's PTSD, while important did not seem to impair his 
family relationships or social interactions.  The diagnostic 
impression was a major depressive disorder, mild.  There was 
no diagnosis of PTSD.  That is odd considering that a few 
lines earlier, the examiner had referred to the veteran's 
"PTSD."  We are left with a report that identifies PTSD 
symptoms but does not make a definite diagnosis as to the 
presence or absence of PTSD.  

The veteran was seen at the VA mental health center in March 
2004.  He reported anxiety, depressed mood, insomnia, upset 
stomach, decreased appetite and weight loss.  He reported 
seeing two buddies blown up in Vietnam, intrusive thoughts, 
frequent combat nightmares, and flashbacks of Vietnam.  News 
of events in Iraq were very upsetting to him.  He began to 
cry when talking about the similarities between Iraq and 
Vietnam.  His mood was dysphoric.  The diagnoses were mild 
major depressive disorder and PTSD.  

The veteran had a VA initial evaluation for PTSD in June 
2006.  The claims folder was reviewed.  He reported that he 
was doing better on medication and had nightmares twice a 
week before taking medication.  He was also kicking and 
hollering in his sleep.  He reported that intrusive thoughts 
about Vietnam could be triggered by various factors.  He was 
uncomfortable in crowds.  In restaurants, he sat with his 
back to a wall.  He used to think about Vietnam a lot, but it 
was less now that he was on medication.  He denied being 
easily startled.  He like to watch war movies.  Seeing 
Vietnamese did not affect him.  The most traumatic event was 
coming across a jeep that had hit a land mine and there was 
nothing left but "four big balls of flesh."  On mental 
status examination, he displayed some anxiety and dysphoria.  
Speech was normal.  His mood was generally euthymic with some 
anxiety and depression noted.  His affect was appropriate.  
Thought processes and associations were logical and tight.  
There was no loosening of association nor confusion.  Memory 
was grossly intact.  He was oriented.  There were no 
hallucination or delusions.  Insight and judgment were 
adequate.  The diagnosis was PTSD, chronic.  The examiner 
commented to the effect that the PTSD was more symptomatic 
before taking his current medication.  

In response to an inquiry as to stressors, the veteran 
reported in September 2004, that while in a convoy, two men 
from Texas ran over a land mine and were killed.  He provided 
the last name of one casualty.  Two more were killed in a 
mortar attack.  He also recounted an attack on the 
helicopters at their base.  

The U.S. Armed Services Center for Unit Records Research 
(CURR) (now the U.S. Army and Joint Services Records Research 
Center (JSRRC)) could not confirm the death of the person 
named by the veteran or the attack on the convoy.  However, 
attacks on the base of the veteran's unit, in August 1967 and 
November 1967 were confirmed.  

There is no medical opinion that the veteran does not have 
PTSD.  As noted above, the June 2003 VA clinical note implied 
PTSD, while the March 2004 diagnosis included PTSD.  Most 
importantly, the examination for PTSD, in June 2006, 
concluded with a diagnosis of PTSD.  

The veteran has consistently included attacks on his unit's 
base as stressors that he reported.  At his December 2007 
hearing, he recalled the attacks were in September or October 
1967.  Given the passage of some 40 years, that is reasonably 
close to the actual confirmed dates of attacks in August and 
November 1967.   

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the competent medical evidence shows that the 
veteran has PTSD linked to a stressor in 


service and that there is credible supporting evidence that 
the claimed in-service stressor occurred.  The preponderance 
of evidence as to this issue supports service connection for 
PTSD.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  


ORDER

Service connection for a left or right hand disorder is 
denied.  

Service connection for a gastrointestinal disorder, including 
GERD, is denied.  

Service connection for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


